Citation Nr: 0734745	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The appellant claims service connection for the cause of 
death of her husband, who served with the Philippine 
Commonwealth Army from September 1941 to June 1942 and from 
February 1945 to February 1946.  He was held as a prisoner of 
war (POW) from April 10, 1942, to June 27, 1942.  The veteran 
died in July 1978, and the appellant in this matter is 
claiming benefits as his surviving spouse.

This matter was before the Board of Veterans' Appeals (Board) 
in May 2004 and June 2006.  In both instances it was remanded 
to the Department of Veteran Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, through the 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of the remands was to obtain certain procedural and 
evidentiary development.  Following the AMC's attempts to 
complete the requested actions after the June 2006 remand, 
the case has been returned to the Board for further review.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on July [redacted], 1978, due to amyotrophic lateral 
sclerosis (ALS).

2.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In June 2006, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the June 2006 letter 
provided to the appellant complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the June 2007 SOC 
and June 2007 SSOC explained the basis for the RO's action 
and the SSOC provided the appellant with an additional 60 day 
period to submit more evidence.  It appears that obtainable 
evidence identified by the appellant relative to her claim as 
well as that specified in the June 2006 BVA decision has been 
obtained and associated with the claims file.  The claimant 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
an organic disease of the nervous system such as ALS, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).  ALS is 
not amongst the diseases for which a service connection can 
be granted on a presumptive basis under the provisions 
specific to former POWs.  38 C.F.R. § 3.309(c).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a casual connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran's time 
as a POW caused or led to her husband's death.  As stated 
before, the veteran's death certificate states that he died 
from ALS in 1978.

A review of the service medical records (SMRs) does not show 
any complaints or treatment related to ALS.  The file does 
not show any pertinent treatment records until 1975, when the 
veteran was diagnosed with ALS at a VA medical center.  A 
private physician wrote in August 2002 that he had treated 
the veteran from 1971 through 1973, that malnutrition from 
his time as a POW could have led to the veteran contracting 
ALS, and that the veteran died from ALS. 

In June 2004 and February 2007 a VA physician reviewed the 
veteran's records and rendered the opinion that it is "less 
likely as not" that ALS had its onset during the veteran's 
active duty or was otherwise related to either period of 
military service or any event thereof, including his time as 
a POW.  The physician noted that, while the exact cause of 
ALS is unknown, probable causes of metabolic origin include 
hypoglycemia, hyperparathyroidism, hyperthyroidism, and 
deficiency of folate, vitamin B12, or vitamin E.  Of these, 
the physician felt that folate and vitamin B12 deficiency 
could relate to the veteran's POW experience.  However, the 
reviewing physician further noted that the SMRs reflectthat, 
at his discharge physical examination, the veteran's body 
mass index was normal and there was no objective evidence or 
any findings of vitamin B deficiency.  In addition, the 
physician felt that if the veteran had manifested ALS within 
one year of service he likely would have succumbed to the 
disease earlier, because death usually occurs within two to 
five years of onset.

The appellant wrote in August 2006 that the veteran suffered 
from recurring malnutrition and malaria after his release 
from the POW camp.  She also submitted published information 
on the etiology of ALS of a general nature, i.e., not 
specific to the veteran.  We recognize the sincerity of the 
appellant's arguments that the veteran's ALS was service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, ALS is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, the Board is free 
to assess medical evidence.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Court of Appeals for Veterans Claims has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which the physician 
uses "clinical data or other rationale to support his 
opinion."  Bloom v. West 12 Vet. App. 185, 187 (1999).  
Here, there is no indication that the private physician who 
wrote the August 2002 letter had reviewed the veteran's 
medical history, as found in the claims folder, in 
formulating his opinion.  The Court has provided guidance for 
weighing medical evidence and has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999).  We therefore give greater probative value to the VA 
physician's opinion because he reviewed the claims folder 
before reaching it, which includes the absence of evidence of 
malnutrition or vitamin deficiency at separation.

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


